 254DECISIONS OF THENATIONALLABOR RELATIONS BOARDManufacturing Services,Inc.andPatriciaMarieStanley.Case 5-CA-19200June15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn August 8, 1988,Administrative Law Judge'David L. Evans issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's ruling,findings, andconclusions as modified and to adopt the recom-mended Order as modified and set out in fullbelow.1The judge found,and we agree,that the Re-spondent committed numerous independent viola-tions of Section 8(a)(1) of the Act and violatedSection 8(a)(3) of the Act by transferring employeeStanley from the page-rework line to the custommanufacturing department line because employees(with Stanley acting as spokesperson) had concer-tedly complained about terms and conditions ofemployment. The judge declined to find, however,that the Respondent further violated Section 8(a)(3)by constructivelydischarging Stanley.The GeneralCounsel has excepted to the judge'sdismissal ofthis allegation of the complaint and we find meritin this exception.The facts are fully set forth in the judge's deci-sion.The Respondent manufactures and retrofitscomputer board assemblies.InMay 19872 the Re-spondent employed about 50 employees in threedepartments: page-rework,page inspection, andcustom manufacturing.Bruce Patterson, vice presi-dent and general manager,was the Respondent'schief executive at the plant.Manuel L. Owens wasthe director of operations and the immediate super-visor of the employees.Reporting to Owens were"line leaders"for each of the Respondent's threedepartments. The line leaders were not statutorysupervisors and worked along with the assemblerson the threelines.They distributed work and at-tempted to solve production problems.InMay,Stanley was 1 of 10 assemblers on thepage-rework line.When the employee who was the1The judge inadvertently failed to include in his recommended Ordera cease-and-desist provisionWe shall modify the judge's recommendedOrder accordingly.a All dates are in 1987 unless otherwise indicated.line leader for page-rework gave notice that she in-tended to terminate her employment,Stanley wasone of three employees chosen to be "acting" lineleader.The three employees did not receive anywage increase as a result of being named actingline leader,but were told by Patterson that as theCompany expanded they would be made leaders onother lines,if not the page-rework line.On May 19,some employees,including Stanley,were discussing a rumorthat newly hired employ-eeswere being employed at a higher wage ratethan the current employees were getting. Stanleyvolunteered to talk to Owens and see if he wouldtalk to the employees about the rumor. Owensagreed and Stanley andfiveother employees metwith Owens in his office. Although Stanley pre-faced her remarks'by stating that she was not thegroup's spokesman,she effectively served as such.Owens terminated the meeting by saying he wouldlook into the questions raised by the employees.The following morning Owens escorted Stanleyto an office area. Owens told her that because of"yesterday'saction all evaluations and raises hadbeen cancelled."When Stanley asked if that meantbecause of the meeting with the employees, Owensreplied "yes." Owens further stated that the Re-spondent was asking anyone who was unhappy toquitwith I week's severance pay but, in Stanley'scase,they were asking her to leave with a week'sseverance payoraccept a transfer to the custommanufacturing line. Owens explained that the trans-ferwas because the page-rework employees "as agroup"were becoming too close and that thetransfer meant that Stanley would no longer be anacting line leader.Owens conceded that Stanleywas a good employee, but "what you did yesterdaywas unionized activity"because "anytime you havea group of people working together you have aunion." Owens added that the transfer was part of"cross training"that employees had previouslybeen told they would get. Stanley told Owens,"Monty,this is not cross training.. ..You do notmake a person a line leader one day and take itaway the next day." She asked Owens when hewanted an answer,and he replied that he wantedone by noon. Within an hour, Stanley told Owensthat she was quitting.The other five page-rework employees who hadparticipated in the May 19 wage complaint meetingwere also called into the office by Owens. Owensessentially told them the same thing about no eval-uations and raises and gave them the option of re-signing or accepting things as they were.He alsotold them"itwas company policy not to discussyour wages."295 NLRB No. 31 MANUFACTURINGSERVICES255The judge concluded that,particularly as the Re-spondenteffectivelyconcededthat thetransfer was"because ofthe prior day'sactivities" that thejudge foundto be protected and concerted, thetransfer violated Section 8(a)(3) and(1) of the Act.He concludedthat the transferwas not"convert-ed" toan unlawful constructive discharge,howev-er, because even assuming that theworking condi-tionswere more difficultafter thetransfer, theywere notboth "difficultandunpleasant" underEDP Medical Computer Systems,284 NLRB 1232(1987).In ourview,the judge has erred in his applica-tionof the testfor determining when an employeehas beenconstructivelydischarged.AlthoughEDPMedicaldidstate the testfor constructivedischargein the conjunctive,neither that case nor its ante-cedents were intended to be read as establishing atwofold testfor conditionssufficientto create aconstructive discharge.Thus, inAlgreco SportswearCo., 271 NLRB 499, 500 (1984), reliedon inEDPMedical,the Board reiteratedthe test set forth inCrystal Princeton Refining Co.,222NLRB 1068,1069 (1976):First,the burdens imposed uponthe employeemust cause, and be intended to cause,a changein working conditions so difficultorunpleasantas to force him to resign.Second,itmust beshown thatthose burdens were imposed be-cause of the employee's union activities. [Em-phasis added.]Seen from this perspective,the judge'sconclusionthat the transfer did not involve "unpleasant cir-cumstances"doesnot, contrary to hisanalysis, endthe inquiry.Rather,it is necessary to consider allthe circumstances cumulatively includingwhat dif-ficulties ensue from the transfer and whether theresulting burdens were intended to and did causeStanley to resign.Uponconsiderationof all the cir-cumstances,we concludethat the test forconstruc-tive discharges has been met here.Turning to the facts,we note initially that Stan-ley was singledout forspecial treatment because ofher leadership role in the employees'protectedconcerted action of discussing wageswith the Re-spondent'smanagement.In this regard,Stanley wasdiscriminatorily invited toresign,with an induce-ment of severance pay, and given only one alterna-tive-acceptance of an unlawfultransferfrompage-rework to custom manufacturing.As' thejudge found,thework incustom manufacturingwas more difficult in that it required assemblers toproduce printed circuit boards from drawingsrather than to rework existing printed circuitboards as was done in page-rework.Moreover, thejudge credited testimony that it would take aperson of Stanley's proficiency on the page-reworkline from 3 to 5 months to attain the same degreeof proficiency on the custom manufacturing line.Most telling,the transfer would have resulted inthe loss of Stanley'sposition as acting line leaderand the loss of,at least,the potential for reasonableopportunities for promotion which, by Patterson'sown account,that position entailed.As noted by the judge,Stanley was invited toresign and"it is clear that Respondent wanted herto resign." Nor could the Respondent have beensurprised at Stanley's response to the ultimatumthatOwens gave her only hours to consider.Indeed,resignation was not an option of Stanley'sown divination but one that the Respondent itselfhad advanced, sweetened with a discriminatoryoffer of severance pay. Moreover,Owens madequite explicit the connection between his ultimatumand what he characterized as "union activity,"sending the clear message that, should Stanleyremain in the Respondent's employ, any such pro-tected concerted activity in the future would resultin similarly harsh treatment.In light of all the fore-going,we conclude that by requiring that Stanleyeither resign or accept an unlawful transfer the Re-spondent constructively discharged Stanley in vio-lation of Section 8(a)(3) and(1) of the Act.3ORDERThe National Labor Relations Board orders thatthe Respondent,Manufacturing Services,Inc.,Ma-nassas,Virginia, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Promulgating,or maintainingin effect, anyrule or policy that prohibits employees from dis-cussing wage rates among themselves.(b) Telling employees that evaluations and wageincreases had been canceled because employees hadconcertedlycomplained to it regarding theirwages, hours, or working conditions,or becauseemployees had engaged in union activities.(c)Telling employees that it had consideredfiring other employees because those other employ-ees had concertedly complained to it regardingtheir wages,hours, and working conditions.(d) Threatening employees by telling employeesthat they could resign if they were not happyworking for it, indicating to employees that partici-pation in union or protected concerted activities isincompatible with their continued employment.8 See generallyIndustrial.Supply Co.,289 NLRB639 (1988);RenoHilton,282 NLRB819, 836 fn.39 (1987). 256DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(e)Telling employees that it had to separate agroup of employees who had exercised their rightsunder Section7 of the Act.(f)Telling any employee that because the em-ployee had concertedly complained to it regardingwages, hours, or working conditions, and becausethat employee had engaged in union activities, itwould rescind a promotion of the employees andthathewould require that employee to eitherresign his or her employment or accept transfer toanother job.(g) Telling employees that other employees weretroublemakers and that those other employeeswould be transferred to other jobs or be requiredto resign because they had engaged in union activi-tiesor protected concerted activities.(h) Telling any employees that it had consideredfiring other employees because those other employ-ees had concertedly complained to it regardingwages, hours, or other terms and conditions of em-ployment.(i)Transferringorotherwisediscriminatingagainst its employees becausethey hadengaged inunion or protected concerted activities.(j)Discharging employees because of their pro-tected concerted activities.(k) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteedthem by the Act.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)Offer Patricia Marie Stanley immediate andfull reinstatement to her former position or, if thatposition no longer exists, to a substantially equiva-lent position without prejudice to her seniority orany other rights or privileges previously enjoyed,and make her whole for any loss of earnings orother benefits that she suffered as a result of thediscrimination practiced against her as prescribedin FW. Woolworth Co.,90 NLRB 289 (1950), withinterest to be computed in the manner prescribed inNew Horizons for the Retarded,283NLRB 1173(1987).(b)Expunge from its files any references to thetransfer of Patricia Marie Stanley and notify her inwriting that this has been done and that evidenceof her unlawful discrimination will not be used as abasis for future personnel action against her.(c) Post at itsManassas,Virginia facility, copiesof the attached notice marked "Appendix."44If this Order is enforced by a-judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."gional Director for Region 5 after being signed bythe Respondent's authorized representative, shall beposted by it immediately upon receipt and be main-tained 60 consecutive days in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takento ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps have been taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.WE WILL NOT promulgate, or maintain in effect,any rule or policy that prohibits our employeesfrom discussing wage rates among themselves.WE WILL NOT tell employees that evaluationsand wage increases have been canceled becauseemployees had concertedly complained to us re-garding their wages, hours, or working conditions,or because employees have engaged in union ac-tivities.WE WILL NOT tell employees that we had con-sidered firing other employees because those em-ployees had concertedly complained to us regard-ing their wages, hours, or working conditions.WE WILL NOT threaten employees by tellingthem that they could resign if they are not happyworking for us or indicate to employees that par-ticipation in union or protected concerted activitiesis incompatible with their continued employment.WE WILL NOT tell employees that we had to sep-arate a group of employees who had exercisedtheir rights under Section 7 of the Act.WE WILL NOT tell any employees that becausethe employees had concertedly complained to us MANUFACTURINGSERVICES257regarding wages, hours, or working conditions, andbecause that employee had engaged in union activi-ties,we would rescind a promotion of that employ-ee and that we would require that employee eitherto resign his or her employment or accept a trans-fer to other jobs because they had engaged inunion activities or protected concerted activities.WE WILL NOT transfer or otherwisediscriminateagainst our employees because they have engagedin unionor protected concerted activities.WE WILL NOT discharge employees because oftheir protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexerciseof their rightsguaranteedthem by theAct.WE WILLoffer Patricia Marie Stanley immediateand full reinstatement to her position or, if that jobno longer exists, to a substantially equivalent posi-tion without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILL make her whole for any loss of earnings orother benefits that she suffered as a result of ourdiscrimination against her,with interest.WE WILL expunge from our files any referenceto the transfer of Patricia Marie Stanley and notifyher, in writing, that this has been done and thatevidence of her unlawful transfer will not be usedas a basisfor futurepersonnel action against her.MANUFACTURINGSERVICES, INC.Ronald Broun,Esq.,for the General Counsel.John A. McGuinn, Esq.,of Washington, D.C., for the Re-spondent.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thismatter was tried before me on May 3,1988.The chargewas filed under the National Labor Relations Act (theAct), on October 30, 1987,' by Patricia Marie Stanley,an individual.The complaint issued by the GeneralCounsel against Manufacturing Services,Inc. (Respond-ent), alleges violations of Section 8(a)(1) and(3) of theAct. Respondent filed an answer which admits jurisdic-tion and the status of certain supervisors, but whichdenies the commission of any unfair labor practices.Respondent and the General Counsel .have filed briefswhich have been carefully considered.FINDINGS OF FACTI.JURISIDCTIONRespondent is a Virginia corporation with an officeand place of businessinManassas,Virginia,where it is'All dates are in 1987 unless otherwise specified.engaged in the manufacture and retrofit of mechan-ical/electromechanicalcomputerboardassemblies.During the 12 months preceding issuance of the com-plaint,a representative period,Respondent,in the courseand conduct of said business operations,sold and shippedfrom its Virginia facilities products,goods, and materialsvalued in excess of $50,000 directly to purchasers locatedat points outside Virginia.Therefore, Respondent is now,and has been at all times material herein,an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent supplies printed circuit boards(or pages)to International BusinessMachines Corporation, whichhas a large facility also located in Manassas.At the timeof the events in question,Respondent employed about 50employees,basically assemblers,in three departments:page-rework,page inspection,and custom manufactur-ing. In May 1987 Bruce Patterson,vice president andgeneralmanager,was Respondent'schief executive atthe plant;Manuel(Monty) L. Owens was director of op-erations and the immediate supervisor of the employeesinvolved herein. Owens reported directly to Patterson;reporting to Owens were "line leaders" for each of Re-spondent's three departments herein.Lineleaderswerenot supervisors within the meaning of Section 2(11) ofthe Act. Theyworked along with the assemblers on thethree lines, distributed work, and attempted to solve pro-duction problems that would occur. There is no evidencethatthe work on any one of the three department lineswas any more arduous or onerous than the work oneither of the other two lines.InMay, Stanley was 1 of 10 assemblers on the page-rework line.Other assemblers on the page-rework linewere employees DianeWinklepleck,ConnieKnapp,VivianWisdon, Jewell Lucas,BonnieShiflet, and fourotherswhose names do not appear in the record. Theline leader of page-rework was Brenda Way. The lineleader of custom manufacturing,which had about 33 em-ployees, was one "Kathy"whose last name is not statedin record.Stanley andWinklepleck testified that, in February,Patterson conducted a meeting of all employees at whichhe made two points:first, therewas an open-door policywhich permitted employees to come to management withquestions or problems,and such was encouraged;second,there would be future salary reviews which could resultin raises.About May 1, Way gave notice to Respondent thatshe intended to terminate her employment.Way wasasked by Patterson to recommend three employees ascandidates for Way's position as line leader. Way namedStanley, Shiflet, and Lucas.On May 18 Way told allthree of those individuals that they would be"acting"line leaders and that she had been informed by Patterson'that,as the Company expanded, they would be madeleaders of other lines, if not the page-rework line. The 258DECISIONS OF THENATIONALLABOR RELATIONS BOARDthree employees received no wage increase as a result oftheir being named acting line leaders.During the afternoon break of May 19, Stanley,Knapp, Lucas,Wisdon, and two others discussed arumor that a newly hired employee had been employedat a rate higher thanthat which theywere getting, eventhough all of those in the discussion had been employedfor about 8 months.Stanley volunteered to go to theoffice to see if Owens would talk to the employees as agroup about the rumor.Stanley did so and found OwensinPatterson'soffice.Stanley asked Owens if he wouldmeet with the employees who were then in the break-room.Owens agreed.Stanley went back to the lunch-room,got the assembled employees,and she and fiveothers returned to Owens' office.When the employeesreached Owens'office, there was a pause for a few sec-onds and Stanley stated:"I'm not a spokesmanfor thisgroup, but we have been here eight months and we haveheard that new employees are being hired at a higher,rate of wages than we are."Stanley told Owens that theassembled employees wanted to know if the rumor wastrue and whya newemployee would be paid more.2According to the credible testimony of Stanley,Owens remarked that he did not even know what theemployees'wages were, and"he also said that that is oneof the reasons that employees are not to discuss wageswith each other." Other employees joined in and com-mented on the unfairness of new employees'receivinghigher wages than those who had been employed longer.Winklepleck,sarcastically,said that it would be advanta-geous to the employees to quit and come back as new-hires because thentheywould make more.Owens termi-nated themeetingby saying he would look into thequestions raised by the employees and, as he acknowl-edged in his testimony, he was becoming angry at theend of the meeting.On the following day, within one-half hour of report-ing to work at 7:30 a.m., Stanley was approached byOwens who escorted her to an office area. According tothe credible testimony of Stanley the following occurred:Owens told her that because of"yesterday's action allevaluations and raises had been cancelled." When Stan-ley asked if that meant it was because of the meeting,Owens replied,"yes." Then Owens stated that Respond-ent was asking anyone who was unhappy to quit with aweek's severance pay. Stanley asked if that also was be-cause of themeetingthe day before; Owens replied thatitwas.Owens further told Stanley:"In your case we areasking you to leave with a week's severance pay or weare transferring you over to Kathy's areato work." (Thereference"Kathy's area" was the custom manufacturingline,mentioned above.) Owens told Stanley that thereason that she was being transferred was "as a group"the employees on page-rework were becoming too closeand Owens had to separate them.Stanley asked if heracting line leadership position was being taken away, andOwens replied that it was. Stanley asked if the other em-ployees who had met with Owens were going to be told2 Although Stanley prefaced her remarks by stating that she was notthe spokesman for the group, she assuredly was, a fact which Owens ac-knowledged in his testimony.the same thing;Owens replied that they were.Stanleyprotested that she had been a good employee and that allthat the employees had done the day before was come into ask a question.Owens replied that he knew that Stan-ley was a good employee but, "what you did yesterdaywas unionized activity." Stanley protested,the employeeshad no "union intentions.".Owens replied"any time youhave a group of people working together you have aunion."Owens told Stanley that the transfer to custommanufacturing would take effect the next day and that itwas a part of "cross training"which the employees hadpreviouslybeen told they would get. Stanley toldOwens, "Monty,this is not cross training. . . .You donot make a person a line leader one day and take it awaythe next day." Owens did not reply.Stanley askedOwens when he wanted an answer as to whether shewould be leaving or not. Owens replied that he wantedthe answer by noon.Within an hour, Stanley returned to Owens' office andstated that she was quitting. The General Counsel cori-tends that Stanley's quitting was a constructive dischargein violation of Section 8(a)(1) and(3) of the Act.The other five employees who participated in themeeting were also called into the office by Owens thatmorning.Winklepleck credibly testified that the follow-ing occurred when she entered Owens' office: Owenstold her that "he was really mad the day before and hewanted to fire all of us." He told Winklepleck that shecould accept things the way.they were or leave,and shehad the end of the day to make up her mind. Winkle-pleck and Owens discussed wages again;Winklepleckprotested to Owens that she "didn't think it was rightthat you had keep your wages a secret,because thatmeant to me I could be making $6 an hour and theycould be making$12, doing the same thing."Owens re-plied that that was correct and that "the company couldpay whatever they wanted to." Owens added that "itwas a company policy not to discuss your wages."Owens also said that certain people would be movedaround but Winklepleck was not one of them; Owensalso toldWinklepleck that he had recommended specialraises for the employees,but "because of the meeting,"he felt like he was being forced to give the employees araise so he had decided to cancel the special raises.None of the other six employee-participants was calledto testify about their May 20 meetings with Owens.BrendaWay testified that on May 20 she had twointerviews with Patterson.In addition to matters relatingto the fact that it was Way's last day on the job, Patter-son alsobrought up the matter of the events of the daybefore.According to the credible testimony of Way, atthe first discussion Patterson stated that he had beenupset that Stanley and the other employees had gone toOwens' office the day before. Way further testified, cre-dibly, that Patterson stated that "he was upset about thatand he had come in that morning with the idea of firingthem all." Further according to Way, in the first conver-sation of that day with Patterson he stated that he wasgoing to cancel all scheduled wage increases of the em-ployees. MANUFACTURING SERVICES259Way further testified that later in the day she had asecond conversation with Patterson.According to thecredible testimonyofWay,Patterson told her that hewanted to separate Stanley and Connie Knapp because,together,those two were "trouble-makers," and he "fig-ured"that if he got Stanley on the other line "hewouldn'thave any more problems."Way further testi-fied that Owens stated that Stanley "had a choice ofeither going on (the custom manufacturing)line or quit-ting with severance pay."On cross-examination Way stated that the work on thecustom manufacturing line was no more unpleasant thanthe work on the page-rework line.On redirect she esti-mated that it would take a person of Stanley's proficien-cy on the page-rework line from 3 to 5 months to attainthe same degree of proficiency on the custom manufac-turing line.Patterson and Owens were called as witnesses onbehalf of Respondent.On direct examination Patterson only testified that hecould not remember the remarks attributed to him byWay regarding a desire to separate Stanley and Knapp,regarding a cancellation of wage increases,or regardingmoving any employees becausetheywere "troublemak-ers." Patterson denied tellingWay thatRespondent wasconsidering firing employeeswho hadcomplained abouttheir-wages.The General Counsel elicited specific deni-als of the remarksby Waywhich,on direct examination,Patterson claimed only inability to remember remarks.However, I found Way credible and do not credit thedenials of Patterson,whether made on direct or cross-ex-amination.Further, on cross-examination,the General Counsel at-tempted to pin down Patterson on just what Respond-ent's policy was about discussing wages.At one pointPatterson acknowledged:"As I stated earlier, we don'tdiscuss salaries openly.We don't release salaries to out-side sources,nor do we discuss them internally."Regarding the decision to transfer Stanley from page-rework to custom manufacturing,Patterson testified oncross-examination:"Pat Stanley was looked at as an em-ployee that wanted to move ahead,and she had talked toMonty(Owens)several times.The reason for movingPat Stanley was a promotional-type opportunity move-there was nothing detrimental to it."Owens was asked on direct examination why Stanleyhad been chosen for transfer.His reply was:Because of the prior day's activities was the biggestinfluence and we just felt that-we knew these op-erators were going to have to be cross-trained.Weare on a contractual basis and these contracts justdon't last so it's important for us to get peoplecross-trained so they can move from contract tocontract. And we knew the process had to start. It'sjustbecause of this incident, it just triggeredquicker.When asked why that incident"triggered"the transferquicker, Owens replied:Well, Ms.Stanley was the most vocal of the group.She seemed the most unhappy, and from a companymanagement standpoint she seemed the logical oneto move.Owens further testified that Stanley told him that she didnot want to move to the custom manufacturing line, but,"I told her that's where her job assignment was and Ineeded her to respond to it."Further according toOwens, Stanley asked that if that meant she had to leavethe Company or take the transfer,and he replied, "that'swhere your job's at." Owens further testified that Stan-ley replied that she would get back to Owens within anhour and give him her decision;within the hour Stanleyreturned stating that she was quitting.Owens was asked on direct examination to state thecompany rule about discussing wages.Owens replied:"The company rule, our policy is that employeesshouldn't discuss their own pay rate with other employ-ees.The general pay scale is,I think,common knowl-edge."Further on direct examination Owens was led tospecific denials of various allegations of the complaintand the testimony of Stanley and Winklepleck.The con-clusionaryanswers to the leading questions were value-less,andtheywere not credible.Ifurther discreditOwens'denial, elicited on cross-examination,of the testi-mony of Stanley that he told her that any time employ-ees were acting together there was a "a union."On cross-examinationOwens stated that after thetransfer to custom manufacturing,Stanley had the sameopportunity for advancement that she had had on thepage-rework line; however,he was forced to acknowl-edge that there were no vacancies for a line leader onthe custom manufacturing line, and,when such vacancyoccurred,Stanley, a relatively inexperienced employeeon that line, would be at a disadvantage in competingwith employees who had been on the custom manufac-turing line longer.B. Analysis and ConclusionsSection7 of the National LaborRelationsAct pro-vides as follows:Employees shall have the right to self-organization,to form,join, or assist labor organizations,to bar-gain collectively through representatives of theirown choosing,and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection,and shall also havethe right to refrain from any or all such activitiesSection 8(a)(1) of theAct specifies:It shall be an unfair labor practice for an employerto interferewith,restrain, or coerce employees inthe exercise of the rights guaranteed in Section'7.The groupmeeting of May 19 was the classic form ofconcertedactivity whichis protectedby Section 7 of theAct fromemployer interference,restraint, or coercion.Respondent'sreactionto theprotected concerted em-ployee activity of May19was a series of crude viola-tions of the employees' rights under Section 7, and the 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDallegations of complaint,except for the alleged construc-tive discharge of Stanley,require little analysis.The Pay-Discussion Rule andthe ThreatsParagraph 5(a) of the complaint alleges that on orabout May 19 and 20,Respondent,by Owens, verballyannounced and promulgated,and since that date hasmaintained,an unqualified rule or policy prohibiting em-ployees from discussing wage rates among themselves.Thisallegation is supported by the testimony of Stanleyand Winklepleck as detailed above.Moreover, Pattersonand Owens admitted the existence of the policy. If em-ployees could be prohibited from discussing their wagerates, that most fundamental of the terms and conditionsof employment,there would be no possibility that rightsunder Section 7 of the Act could be meaningfully exer-cised.That is why maintenance of such rule is a plainviolation of Section 8(a)(1) of the Act.Jeannette Corp.,217 NLRB 653 (1975), enfd. 532 F.2d 916 (3d Cir. 1976).Section5(b) ofthe complaint alleges that, on or aboutMay 19, Owens told employees that evaluations andwage increases had been canceled because employeeshad concertedly complained to Respondent regardingtheirwages,hours, and working conditions and becauseemployees had engaged in union activities.This allega-tion of the complaint is fully supported by the testimonyof Stanley and Winklepleck,as described above.Specifi-cally in regard to the "union activities"allegation, Stan-ley credibly testified that Owens told her that the em-ployees' conduct constituted union activity or "unionizedactivity,"and it is plain that Owens' conduct was de-signed to interfere with,and would have the effect ofinterfering with,such activity.Paragraph 5(c) of the complaint alleges that, on orabout May 19,Respondent,by Owens, told employeesthatRespondent had considered firing employees be-cause employees had concertedly complained to Re-spondent regarding their wages, hours, and working con-ditions, and because employees had engaged in union ac-tivities.Except for the reference to union activities, thisallegation is supported by the credible testimony ofWinklepleck as described above.Paragraph5(d) ofthe complaint alleges that, on oraboutMay 19,Owens threatened employees by tellingemployees that they could resign if they were not happywith the Respondent,indicating to the employees thatparticipation in union or protected concerted activitieswas incompatible with continued employment. Except asto the reference to union activity,this allegation is sup-ported by the credible testimony of both Stanley andWinklepleck.The reference to union activity is support-ed by the credible testiniony of Stanley as to her conver-sation with Owens on May 20.Paragraph 5(e) of the complaint alleges on or aboutMay 20, Owens told employees that Respondent had toseparate a group of employees who had exercised theirSection 7 rights.This allegation is fully supported by thecredible testimony of Stanley and Winklepleck to whomOwens made such remark on May 20.Paragraph 5(f) of the complaint alleges that, on May20,Owens told employees that because an employee hadconcertedlycomplained to Respondent regarding wages,hours, and working conditions of employees, and en-gaged in unionactivity,Respondent was rescinding thatemployee's recent promotion to line leader and was re-quiringthatthe employee either resign her employmentor accept a transfer to another line. This allegation of thecomplaintis fully supported by the credibletestimony ofStanley.Paragraph 6(a) of the complaint alleges that, on May20,Respondent, by Patterson,told an employee thatother employees were troublemakers,and that Pattersonwas moving one such other employee to anotherproduc-tion line because she was a troublemaker, and that theother employee had no choice but to resign or be movedto another production line. Paragraph 6(b) alleges that,on May 20,Patterson told an employee that Respondenthad considered firing other employees because thoseother employees had concertedly complained to Re-spondent regarding their wages, hours, and working con-ditions.The allegations of paragraphs 6(a) and(b) of thecomplaint are fully supportedby the credibletestimonyof employeeWay asdescribed above.All of the aboveallegations being supportedby credi-ble testimony as described,Ifind andconclude that byeach of the acts,Respondent had violated Section 8(a)(1)of the Act.The Transfer and the Alleged ConstructiveDischargeThe General Counselcontends that Respondent con-structively discharged Stanley.In this case,it is abundantly clear Respondent assignedStanley to the custom manufacturing line because of herprotectedconcerted activity: The transferwas made im-mediately after the meeting of May 19 at which Stanleyacted as spokesperson for the group;Owens admittedthat the transfer was "becauseof theprior day's activi-ties"; no one else, before or since, has been transferredfrom page-rework to custom manufacturing for purposesof "cross-training"as Respondent contends Stanley' was;and PattersontoldWay thatthe transfer of Stanley hadthe objective of separating Stanley and Knapp, "thetrouble-makers,"and nothing, according to this record,was then said about cross-training.It isfurtherclear thatthe objectiveof Respondent intransferring Stanley, if not to cause Stanley to quit, wasto forestall protected concertedactivityand union activi-ty.aAsnoted,PattersontoldWay that the object ofStanley's transferwas to separate the troublemakers,Stanley and Knapp.The only "trouble"at the plant, inRespondent's eyes, was the protected concertedactivitywhich produced the meetingof May19.Respondent im-plemented the transfer to break up the apparent4 combi-nation of Stanley and Knappwhich hadspearheaded theapparent"trouble."Therefore,I find and conclude thatStanleywas transferred in violation of Section 8(a)(1)and (3) of the Act.58 Or "unionized activity" as Owens told Stanley.* The reason that Owens suspected Knapp of being a leader of the pro-tected concerted activity is not stated in the record.5 The transfer was not specifically alleged as a violation; however, thematter was fully litigated. MANUFACTURINGSERVICES261However, an unlawful transfer is not necessarily con-verted to an unlawful constructive discharge upon thequitting of the unlawfully transferred employee.It is clear that, at least for Stanley,the work in custommanufacturing would have been unfamiliar,and thereforemore difficult.However, transfers(or job assignments, orother changes in terms or conditions of employment)which only make work somewhat more difficult do notserve as predicates for findings of constructive dis-charges, even where, as here, unlawful motivation isproved.As most recently stated by the Board inEDPMedical Computer Systems,284 NLRB 1232 (1987):To establish a constructive discharge,itmust firstbe proven that the burdens on the employee caused,and [were] intended to cause,a change in workingconditions so difficult or unpleasant as to force theemployee to resign.Second,itmust also be shownthat these burdens were imposed because of the em-ployee's union or other protected concerted activi-ties.SeeGrovesTruck &Trailer,281 NLRB [1194]L1986);Union 76 Auto Truck Plaza,267 NLRB 754(1983).The judge concluded that the Respondent's ac-tions in eliminating Smith'sovertime and reducingher working hours were sufficiently"difficult andunpleasant" to force her to resign.Accordingly, hefound that the Respondent violated Section 8(a)(3)and (1) of the Act by constructively dischargingSmith.As noted, we reverse this finding.In our opinion,Smith'sworking conditions didnot become so intolerable[as] to force her to resign.The proper standard requires not only that thechange in working conditions be difficult and un-pleasant but that the change be so difficult and un-pleasant that it forces resignation.Algreco SportswearCo., 271 NLRB499 (1984).Therefore,the questions arise:were the changes towhich Stanley was unlawfully subjected difficultandun-pleasant;and were they so difficult and unpleasant thatthey forced her resignation.The General Counsel has shown that the work incustom manufacturing was somewhat more difficult. Itrequired assemblers to produce printed circuit boardfrom drawings,rather than only to rework existing print-ed circuit boards, as was done in page-rework.However,assuming the change was of that degree ofdifficultywhich would qualify underEDP Medical Computer Sys-tems,there is no evidence that the change was to more"unpleasant"circumstances.The working environmentwas the same;the pay was the same; and the work incustom manufacturing was within close proximity to theworkin page-rework,part of it being done in the sameroom and adjacent to the page-rework employees. Anyspeculation that thework in custom manufacturingwould have become more unpleasant,or unpleasant tothe degree which would force a resignation after thetransfer,is just that, speculation.However, indulging in all of the assumptions invokedby theGeneral Counsel,the question remains: was Stan-ley forced to resign?She was invited to resign;therefore,it is clear that Respondent wanted her to resign,but thisdoes not constitute"force" in any sense of the word.The General Counsel cites several cases in which em-ployees were forced to resign because of difficult and un-pleasant aspects of unlawfully implemented changes intheir terms or conditions of employment.I need not dis-tinguish these cases individually.In each, the employeewas faced with,or actually subjected to, intolerableworking conditions.Here, Stanley was subjected to noth-ing as she quit before the physical transfer was imple-mented.And, as noted,the argument that she was facedwith intolerable working conditions is purely speculative.The General Counsel has two final arguments thatStanleywas forced to resign:Stanleywas forced toresign because of lost promotional opportunities inherentin the transfer; and Stanley was forced to resign becauseof the unlawful prohibition against discussing wage rates.After Stanley quit, Shiflet moved to another city, andLucas was made line leader of page-rework.The com-plaint does not allege that the failure to award the posi-tion of full-time (rather than acting)line leader to Stan-ley, instead of Lucas, was violative,and the matter wasnot litigated.Therefore,in the posture of this case, itmust be concluded that the award of the line leader posi-tion to Lucas was lawful.Afterthe lawful award of line leadership position toLucas, the potential for promotion on the page-reworkline became purely problematical;we have no idea ofhow long Lucas will hold the page-rework line leader-shipjob.Therewas also only a theoretical loss of lineleadership possibilities on the custom manufacturing line;we have no idea how long Kathywill holdthe custom manufacturing line leadership job. An unlaw-fully imposed loss of theoretical promotional opportuni-tieshas never been held to constitute"force"whichwould support an allegation of a constructive discharge.Finally, the General Counsel contends that Respond-ent's instruction that'Stanley could not discuss wageswith Other employees made her working conditions sodifficultand unpleasant so as to have forced her toresign.As stated inGrovesTruck &Trailer(cited aboveinEDP Medical Computer Systems)where an alleged dis-criminatee quit because his group was unlawfully threat-ened with plant closure:WhiletheRespondent's 11 March announcementthat it expected to close shop was clearly intendedto erode support for the Union,and constituted athreat in violation of Section 8(a)(1) of the Act, itdoes not rise to the level of constituting intolerableworking conditions.A threatto close a business, orpart of it, is only a_ threat of some future actionwhich mayor maynot be carried out. It may benothing more than an unlawful bluff for which theAct provides an appropriate and direct remedy.General Casket Co.,225 NLRB362, (1976).Unlessand until an employer carries out that threat, em-ployees'working conditions remain static. An em-ployee may file chargeswiththe Board in responseto an employer's threat, but ho matter how reasona-ble an employee's feeling of insecurity may be as aresult of an employer's plant closure threat, it does 262DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnot permitthe employee to elevate, unilaterally, thesignificanceof that unlawful activity.Thatis,Stanley was not immediatelyimperilled by theunlawful instructionnot todiscusswages, and she wasnot forcedto resignbecause ofthe instruction.6In sum,neither the physicalchanges inworking condi-tions entailed in theunlawfultransferof Stanley frompage-reworkto custom manufacturing,nor the specula-tive loss ofpromotional opportunities resultingfrom thatunlawful transfer, nor theunlawful instructionnot to dis-cuss wage rates,"forced" Stanley toresign, asI so findand conclude.Accordingly,I shall recommend dismissalof the allegationthat Stanley was constructively dis-charged becauseof her protected concerted,or union,activities.CONCLUSIONS OF LAW1.Respondent Manufacturing Services,Inc. is engagedincommerce or in an industry affecting commercewithinthe meaningof Section 2(6) and (7) of the Act.2.Respondent violated Section 8(a)(1) of the Act inthe following particulars:(a)Promulgating and maintaining a rule or policywhich prohibits employees from discussing wage ratesamong themselves.(b)Telling employees that evaluations and wage in-creases had been cancelled because employees had con-certedlycomplained to Respondent regarding theirwages, hours, and working conditions and because em-ployees had engaged in union activities.(c)Telling employees that Respondent had consideredfiring other employees because the other employees hadconcertedly complained to Respondent regarding theirwages, hours, and working conditions.(d)Threatening employees by telling employees thatthey couldresignif they were not happy working forRespondent and indicating to employees that participa-tion in unionor protected concertedactivitieswas in-compatible with their continued employment.(e) Telling employees that Respondent had to separatea group of employees who had exercised their Section 7rights.6All other employees were subjected to the same unlawful instructionnot to discuss wage rates;presumably,the General Counsel would notargue that each of them was accordingly entitled to quit and claim un-lawful constructive discharge.(f)Telling an employee that because the employee hadconcertedly complained to respondent regarding wages,hours, or working conditions,and had engaged in unionactivities,thatRespondent was rescinding that employ-ee's recent promotion to line lead and that Respondentwas requiring the employee either to resign her employ-ment or accept transfer to another line.(g) Telling employees that other employees were trou-blemakers and that the other employees would be trans-ferred to other jobs or be required to resign because oftheir protected concerted activities.(h)Telling an employee that Respondent had consid-ered firing other employees because those other employ-ees had concertedly complained to Respondent regardingtheir wages, hours, or other terms and conditions of em-ployment.3.By transferring an employee because she had en-gaged in protected concerted activities,and in order toforestallpotentialunion activities by employees, Re-spondent has violated Section 8(a)(3) and (1) of the Act.4.Respondent did not commit the other violations al-leged in the complaint.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent, as set forth above in sec-tion II,above, occurringin connectionwithitsoper-ations setforth insection Iabove,have a close,intimate,and substantial relationshipto trade, traffic,and com-merce amongthe severalStates andtend to lead to labordisputes burdeningand obstructingcommerce and thefree flow ofcommerce.THE REMEDYHavingfound thatRespondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, I shall recommend that Respondent be or-deredto cease and desist from engaging in such unfairlabor practices.Ishall further order that Respondentpost a notice advising employees that it will not hereaf-ter engage in such conduct. As Stanley quit rather thanaccept the unlawful transfer to custom manufacturing,and since the quitting did not constitute a constructivedischarge under the Act, I shall not order backpay or re-instatement in this case.[Recommended Order omitted from publication.]